Citation Nr: 0819977	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Department of Veterans Affairs nonservice-
connected death pension benefits.    


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  His awards include the Purple Heart.  He died 
in October 1980.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating action and 
decision letter by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Reno, Nevada.                  

On June 2, 2008, the appellant's motion to advance her case 
on the Board's docket was granted pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
in October 1980; the immediate cause of death was listed as 
occlusive coronary arteriosclerosis.  

2.  At that time of the veteran's death, service connection 
was in effect for a scar of the scalp, residual of a shell 
fragment wound, rated noncompensable, and conversion 
reaction, mild, rated noncompensable.  The combined 
disability rating was 10 percent.   

3.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.   

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding his death, nor was he rated totally 
disabled continuously after his discharge from service in 
December 1945 for a period of not less than 5 years 
immediately preceding death.  He was not a former prisoner of 
war.  

5.  The appellant's annualized countable income for 2007 
exceeds the maximum annual income for death pension benefits 
for a surviving spouse.   


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by service, nor did any service-connected 
disability cause or substantially or materially contribute to 
cause his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 510A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).   

2.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.22 (2007).   

3.  The appellant's countable income is excessive for receipt 
of death pension benefits.  38 U.S.C.A. §§ 1521, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 
3.272, 3.273 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  The VCAA provides, among other 
things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending 
its adjudication regulations to implement the provisions of 
the VCAA.  See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of these regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  

In regard to the appellant's claims of entitlement to DIC 
under 38 U.S.C.A. § 1318, and nonservice-connected death 
pension benefits, the Board finds that the resolutions of 
these issues are based on the operation of law and that the 
VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the aforementioned issues on appeal.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claims of entitlement to 
DIC under 38 U.S.C.A. § 1318, and nonservice-connected death 
pension benefits, are not subject to the provisions of the 
VCAA.

In regard to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that VA fulfilled its duties to the appellant under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2007 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate her cause of death claim.  The RO thus complied 
with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

The Court recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the claimant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the appellant was effectively informed to submit all 
relevant evidence in her possession and received notice of 
the evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the 
August 2007 decision that is the subject of this appeal in 
its May 2007 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.  

With respect to the Dingess requirements, in the May 2007 
letter, the appellant was not provided with notice of the 
type of evidence necessary to establish a rating or effective 
date for the rating.  In addition, the May 2007 letter did 
not contain all of the elements required by the Court's 
opinion in Hupp.  The Board is cognizant of recent decisions 
of the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Although not specifically discussed by the Court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

As stated above, the Board acknowledges that the May 2007 
notice did not contain all of the elements required by the 
Court's opinion in Hupp.  Nonetheless, the Board concludes 
that the appellant was not prejudiced in this instance.  The 
rating decision appealed and the statement of the case 
specifically discussed the veteran's service-connected 
disabilities and an explanation concerning why service 
connection for the cause of the veteran's death was not 
granted based on either a previously service-connected 
condition or a condition not yet service connected, as well 
as the text of the pertinent regulation, 38 C.F.R. § 3.312.  
Thus, during the appeal, the appellant had actual notice of 
these elements as well as an opportunity to submit additional 
evidence or argument to support her claim for service 
connection for her husband's death.

The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection, as required by Dingess, supra, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board has 
determined that service connection for the cause of the 
veteran's death is not warranted; no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  While the appellant does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.


Duty to Assist

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issue adjudicated in this decision.  

In this case, the service treatment records have been 
obtained and there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The service treatment records, including the December 1945 
separation examination report, are negative for any complaint 
or findings of a heart disorder, to include occlusive 
coronary arteriosclerosis, and there is no post-service 
medical evidence of a diagnosis of occlusive coronary 
arteriosclerosis until the veteran's death in October 1980.  
In addition, there is no competent medical evidence of a 
nexus between the veteran's fatal occlusive coronary 
arteriosclerosis and any incident of service.  There is also 
no competent medical evidence showing that the veteran's 
service-connected disabilities substantially or materially 
contributed to his death.  Under these circumstances, VA is 
not required to obtain an opinion regarding whether the 
veteran's death was attributable to service.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The claims file includes all known available relevant 
evidence needed to adjudicate this claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim adjudicated upon the merits in this decision. 
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard, 4 Vet. App. at 384, 394.  


II.  Cause of Death Claim

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  Some chronic diseases are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.307(a)(3) (2007); see also 38 U.S.C.A. § 1101(3) (West 
2002); 38 C.F.R. § 3.309(a) (2007) (listing applicable 
chronic diseases, including arteriosclerosis and organic 
heart disease).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death. For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran's death certificate indicates that he died in 
October 1980.  According to the certificate of death, the 
immediate cause of death was occlusive coronary 
arteriosclerosis.  

The veteran served on active duty from October 1943 to 
December 1945.  His awards included the Purple Heart.  At 
that time of his death, service connection was in effect for 
a scar of the scalp, residual of a shell fragment wound, 
rated noncompensable, and conversion reaction, mild, rated 
noncompensable.  The combined disability rating was 10 
percent.   

In the instant case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  There is no 
medical evidence of record showing that any of the veteran's 
service-connected disabilities was either a principal or 
contributory cause of death.  In addition, there is no 
medical evidence of record showing that the veteran's fatal 
occlusive coronary arteriosclerosis was related to his period 
of active service.  

The service treatment records are negative for any complaints 
or findings of a heart disorder, to include occlusive 
coronary arteriosclerosis.  The records reflect that in 
December 1945, the veteran underwent a separation 
examination.  At that time, the veteran's cardiovascular 
system was clinically evaluated as "normal."  In addition, 
a chest x-ray was reported to be negative.   

In June 1949, the veteran underwent a VA examination.  At 
that time, the veteran's cardiovascular system was clinically 
evaluated as "normal."  

The first medical evidence of record of a diagnosis of 
occlusive coronary arteriosclerosis is the veteran's death 
certificate in October 1980, over 35 years after his 
separation from the military.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be a factor for 
consideration.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999),  affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  Thus, the lack of 
evidence for heart problems until the veteran's death over 35 
years after service weighs against a finding that the 
occlusive coronary arteriosclerosis which caused the 
veteran's death is related to military service. Id.    

The only evidence of record supporting the appellant's claim 
is her own lay opinion that the veteran's fatal occlusive 
coronary arteriosclerosis was related to his period of active 
service.  However, the appellant has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
her opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
evidence is not so evenly balanced so as to allow application 
of the benefit of the doubt rule as required by law and VA 
regulations.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001) (The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.).


III.  DIC under 38 U.S.C.A. § 1318

If the decedent's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Benefits are payable to the surviving spouse where it is 
shown that the veteran's death was not the result of willful 
misconduct, and he (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; or (2) 
was rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service; or (3) the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).  The implementing 
regulation is at 38 C.F.R. § 3.22 (2007) (as previously 
amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000).

Evaluating this claim under the above law, the Board notes 
the decedent was not a prisoner of war, he died more than 10 
years following his separation from active service, and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant identified any other basis for granting this claim.  
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

IV.  Nonservice-connected Death Pension Benefits

The appellant is seeking an award of death pension benefits, 
which has been denied due to excessive annual income.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21- 
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2006, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,329.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B. 

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.

In this case, the appellant maintains that her only income is 
from the SSA.  In this regard, in a computer printout from 
the SSA, it was noted that as of December 2006, the veteran's 
monthly SSA payment was $1217.50.  

At the outset, the Board observes that the appellant's status 
is as a surviving spouse without dependent children for MAPR 
purposes.  The Board recognizes the appellant's statements 
that her adult son resides with her and is disabled due to 
back disabilities.  However, the appellant has indicated that 
her son is from her first marriage, and there is no objective 
evidence of record establishing that he is recognized as a 
dependent for VA purposes.  The appellant's status remains as 
a surviving spouse without dependent children for MAPR 
purposes.       

In this case, the RO has determined that the appellant's 
income is in excess of the specified annual maximum rate.  
The RO indicated that the appellant's income for the year 
2007 was $14,610, based on her award of SSA disability 
benefits at a rate of $1217.50 per month.  In consideration 
of unreimbursed medical expenses (UME) totaling $1122 (SMI 
premium of $93.50 x 12 = $1122), the appellant's annual 
income was reduced to $13,488.  The RO then added the 
appellant's five percent deductible of $366, and the 
appellant's income for VA purposes (IVAP) was $13,854.  
Therefore, the RO found that the appellant's income of 
$13,854 exceeded the limit set by law for a surviving spouse, 
which was $7329.  The appellant has not presented any 
evidence to dispute the RO's calculations or any other 
determination made by the RO regarding her annual income.

In light of the above, the Board finds that the evidence of 
record shows that the appellant's income for 2007 exceeds the 
statutory limits for entitlement to death pension benefits.  
The appellant's countable income clearly exceeds the income 
limits of $7329 noted above.

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c) (West Supp. 
2007).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.

In Sabonis, 6 Vet. App. at 426, the Court held that where the 
law and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  Because 
the appellant's income exceeds the statutory limits, she is 
not legally entitled to death pension benefits, regardless of 
the veteran's honorable service.  Thus, the appellant's claim 
of entitlement to death pension benefits must be denied.





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


